 BUCKEYE VILLAGE MARKET, INC.271Buckeye VillageMarket,Inc.'andRetailClerksInternationalAssociation,LocalNo.698,AFL-CIO,'andMeatCuttersDistrictUnion427,AmalgamatedMeat Cutters and ButcherWorkmen ofNorthAmerica,AFL-CIO,'Petitioners.Cases8-RC-6940and 8-RC-6941April 8, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAUpon separate petitions duly filed under Section9(c)of the National Labor Relations Act, asamended, a consolidated hearing was held beforeJohn S. Harston, Hearing Officer of the NationalLaborRelationsBoard.Buckeye Village LocalUnion (herein referred to as Intervenor) intervenedon the basis of its collective-bargaining agreementcovering the employees involved. The Employer,Meat Cutters, and Retail Clerks filed briefs.Pursuant to the provisions of Section 3(b) of theAct, as amended, the Board has delegated its powersinconnection with these cases to a three-memberpanel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefreefrom. prejudicialerror.They are herebyaffirmed.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The parties agree, and we find, that MeatCutters and Retail Clerks are labor organizationsclaiming to represent certain employees of theEmployer.Meat Cutters and Retail Clerks contend thatIntervenor is not a labor organization because itschief organizer and president is a supervisor and ispaidabonus by the Employer; and becauseIntervenor has failed to enforce or administer itscontracts and to file with the Department of Laborthereportsrequiredby the Labor-ManagementReporting and Disclosure Act of 1959.The record reveals that the Employer's employeesare members of Intervenor; it has a constitution andbylaws; since January 4, 1966, it has been thecontractrepresentativeofemployeesoftheEmployer concerning wages, hours, and workingconditions; and it has processed grievances on behalfof employees, although such grievances have notbeen in writing. The Employer's employees electThe Employer's name appearsas correctedat the hearing.Referred to herein as RetailClerks.Referredto hereinasMeat Cutters.Intervenor's officers; ratify its contracts with theEmployer; and about once a month, except duringthe summer months, attend its meetings. As theforegoing facts establish that Intervenor meets thestatutory requirements of a labor organization as setforth in Section 2(5) of the Act, we find that theallegationsof the Petitioners, even if true, areirrelevant to this issue.' Accordingly, we find thatIntervenor is a labor organization, which claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer within the meaning of Section9(c)(1) and Section 2(6) and (7) of the Act. TheEmployer and Intervenor contend that their currentbargaining agreement, effective from September 20,1967, to September 19, 1969, is a bar to thepetitions.We find this contention to be withoutmerit. The original contract between the Employerand Intervenor was effective from January 4, 1966,toJanuary 3, 1968. The parties, however, onSeptember 20, 1967, entered into a new agreementto be effective until September 19, 1969. The instantpetitionswere filed on October 26, 1967. As thepetitionswere timely with respect to theoriginalcontract between the Employer and Intervenor, andas the new contract was a premature extension oftheoriginalcontract,we find that the currentcontract does not bar the petitions.'4. The appropriate unitA. Scope ofthe UnitIn Case 8-RC-6940, Retail Clerks requests a unitof all employees at the Employer's Alliance, Ohio,retail grocery store, excluding employees employedin the meat and delicatessen departments. In Case8-RC-6941,Meat Cutters requests a unit of allemployees who work in the meat and delicatessendepartments. The Employer and Intervenor contendthat the petitions should be dismissed because theserequested units are inappropriate.The Employer employs about 58 individuals,including about 9 who work in its meat department;5who work in its delicatessen department; andabout 44 who work in its bakery, grocery, produce,and other departments. The Employer assignsdepartment heads to these departments. The entirestore,however, is under the supervision of theEmployer's president and a store manager, whoalone hire and fire employees. The store managerapprovesordisapprovesschedulesofhourssubmitted by department heads.The meat department includes a meat manager,head meat cutter, and two or three helpers (also'SeeLouisvilleCementCompany,152NLRB374,376;BoyceMachinery Corporation.141NLRB756, 759;Alto PlasticsManufacturingCorporation,136 NLRB 850.'PacificCoastAssociationof Pulp andPaper,etc.,121NLRB 990;TheLord Baltimore Press,Inc..144 NLRB 1376.175 NLRB No. 46 272DECISIONSOF NATIONALLABOR RELATIONS BOARDapparently referred to as apprentices) who cut meat;andfourorfivewrappers.Althoughmeatdepartment"apprentices"receiveon-the-jobtraining, there is no formal apprenticeship programin the departments sought by Meat Cutters. TheEmployer'spresidentand the store managerdeterminehow long an individualremainsanapprentice.In the delicatessen department, employees prepareand sell foods. Some of the foods sold in thedelicatessen department are initially prepared by themeatdepartment,and some by the bakerydepartment, employees. For instance, hams baked inthe bakery department are sold in the delicatessendepartment.There is considerable interchange among thedelicatessen and meat department employees. Also,meat department employees work in departmentssoughtbyRetailClerks stocking shelves andworking in the front of the store. In addition, meatdepartment employees are responsible for keepingthe dairy case stocked. Although most meat anddelicatessendepartment employees usually leavework before the 9 o'clock closing time, oneemployee usually works in these departments untilclosing.All employees are hourly paid, receive time andone-half for overtime, and, except for bakeryemployees who work in the evening, punch the sameclock. Employees, regardless of department, receivethesame fringe benefits, including insurance,hospitalization, lunch,and break pnvileges. Allmerchandise sold, regardless of department, ischecked out at the same cash registers.For 22 months prior to the filing of the petitionsherein, the employees requested by the Petitionerswere represented by Intervenorin a singleoverallunit and covered by collective-bargaining agreementsbetweenIntervenorandtheEmployer.ThePetitioners contend that this bargaining history isnot controlling because it is of too short a duration;Intervenor has not enforced or administered itscontracts; its officers have not complied with therequirements of the Labor-Management ReportingandDisclosureAct; its president allegedly is asupervisor; a single overall unit is contrary to areapractice;and the separate units requested areappropriate craft or departmentalunits.We find nomerit in these contentions.The Board has, in proper circumstances, foundthat separate units of meat department and otherretail food store employees are appropriate in theabsence of any contrary bargaining history.' TheBoard is, however, reluctant to change establishedbargainingunitswhicharesupportedbyasubstantial bargaining history.' The Board has longheld,and we agree, that a 22-month bargaininghistoryissubstantial,"ifnotcontrolling,indetermining the appropriate unit.Nor is such abargaining history affected, for unit determinationpurposes, by Intervenor's failure to comply with theprovisions of the Labor-Management Reporting andDisclosureAct.'Furthermore,we find that althoughthe parties have in practice departed from certainwrittenprovisionsof their collective-bargainingagreement,therecorddoesnotsupportthePetitioners'contention that Intervenor has failed toenforce or administer its contracts.'°Nor is the bargaining history affected by thealleged supervisory and pay status of Intervenor'spresident,Zucchero. Such allegations constitute, ineffect,a contention that the Employer has violatedSection 8(a)(2) of the Act, and it is well settled thatcontentions of this nature are not litigable in arepresentation proceeding."In support of his contrary view, our dissentingcolleague points to certain cases in which the Boardhas refused to process RC and RD petitions on theground that they were filed by employer orsupervisor dominated labor organizations or by asupervisor.We consider such cases clearlydistinguishable.Thus,the statute requires dismissalof such petitions where not filed by employees orlabor organizations,pursuant to Section9(c)(1)(A)Petitionsfiledby employers pursuant to Section9(c)(1)(B) rest on dissimilar postulates,from whichdifferentconsequencesflow.TheBoardhas,however,for many years consistently taken the view,to which we adhere,that where, as here, the uniontoward which the allegation of employer control isdirected is a recognized incumbent bargainingrepresentative,itscapacity to continue as such arepresentative can be determined only in unfairlabor practice proceedings.' Z'See BigY Supermarkets,161NLRB 1263,Mock Road Super Duper,Inc.156 NLRB 983'SeeThe GreatAtlantic andPacificTea Company, Inc,153 NLRB1549, 1550,West Virginia Pulp and Paper Co,122 NLRB 738, 746'Indeed, theBoard has relied on shorterperiods ofbargaining indismissing petitionsThus, inGould-NationalBatteries.150NLRB 418,the Board dismissed a petition on the ground that a bargaininghistory of15months on a broaderbasis rendered the narrower requested unitinappropriateSee to the same effectRobertHall Clothes,Inc ,118NLRB 1096'The Board has consistently held that compliance with provisions of theLabor-ManagementReporting and DisclosureAct is nota material matterfor consideration in its proceedingsSeeSupermarketHousewares, Inc ,133NLRB 1273, 1279,Hamilton Brothers,133NLRB 868, 872,InyoLumber Company,129 NLRB 79"Contrary toour dissenting colleague, the Petitioners do not contend,and we do not believe, thatthe apparentinclusion in the1966-68 contractunit of 6 classifications designated therein generally as "Managerial andSupervisory Employees"taints the bargaininghistorySuchdesignationdoes not establish that these classificationsare supervisorswithin themeaning ofSection 2(11) of the ActBut even ifthey weresupervisors,their inclusion in the contract unit would not, in any event, taint theestablished bargaininghistory.Accord, C GWillis,Inc ,119NLRB1677, 1678"SeeFoodHaulers.Inc.136 NLRB 394, 396, fn6,Kest Gradis,121NLRB 601, fn 24 CfParagon Products Corporation,134NLRB 662We note that an 8(a)(2) chargefiled againstthe Employer by thePetitionerherein was dismissedby theRegionalDirectoron the groundinter atia,that Zucchero possesses none of the indicia of a supervisor as defined inthe Act, andno appeal was takenfrom suchdismissal"The GeneralIndustriesCompany,118NLRB1121,Bi-StatesCompany,117 NLRB 86, fn2,The Mengel Co,114 NLRB 321, 322 BUCKEYEVILLAGEMARKET,INC273In these circumstances, it is clear thatMeatCutters and Retail Clerks seek, in effect, to dividethe historical overall unit into two separate units,oneofwhichwould include onlymeat anddelicatessen department employees, and the otherthe remaining employees.There is evidence that many of the other grocerystores in the Alliance,Ohio,areahave beenorganized in separate units of meat and groceryemployees, and some have been organized on thebasis of the type of units requested herein. However,as discussed above, the Employer's employees wereorganized in a single overall unit. Further, theEmployer has no apprenticeship program for any ofitsemployees and only an informal, on-the-jobtraining program for some of the meat departmentemployees, whose progression is determined at thediscretion of the president and the store manager.Employees, regardless of department, are supervisedby the president and the store manager and have thesame benefits and working conditions. In addition,meat department employees perform the same workasthatperformedbyemployeesinotherdepartments, such as stocking the shelves and dairycase, and delicatessen employees sell goods preparedin the bakery department. In view, therefore, of thefunctional interrelation of the work, the commonsupervision,andcommon interests of all theEmployer's employees, and thebargaininghistory,we find that the employees who work in the meatand delicatessen departments," and theremainingemployees,donotconstituteseparateunitsappropriate for collective bargaining.Moreover,neither of the requestedunitsisappropriate forseverance on the basis of an appraisal of industry orarea practice, skilled craft" or functionally distinctdepartmentalstatus,orotherrelevantcriteriadelineatedinMallinckrodtChemicalWorks,Uranium Division,162 NLRB 387.In these circumstances, we find that only astorewide unit is appropriate.RetailClerks and Meat Cutters15 have indicatedatthehearing that they alternatively seek torepresent these employees jointly in an overall unit,and have demonstrated sufficient employee interestin their attaining representative status to warrantholding an election in such a unit."B.Composition of the UnitThe Joint-Petitioners, contrary to the Employerand Intervenor, would exclude the meat manager,producemanager, and assistant store manager assupervisors,and four other individuals on the"Accord,Ideal Supermarkets,ADivisionof Allied SuperMarkets, Inc ,A Delaware Corporationof Detroit.Michigan,171NLRB No I, inwhich,for similar reasons, single units of meat and delicatessen employeesor delicatessen employees alone were found inappropriate although therewas no bargaining history on a broader basis"Cf.Neil AmanaFood Service,Inc.163 NLRB No. 27"Herein referred to as Joint-Petitioners"SeeSt Louis Independent Packing Company.169 NLRB No 157ground that their interests are closely allied withmanagement."1.Alleged supervisors"Themeatmanager (William Baker) directsemployees in the operation of the meat department;takes part in ordering meat; cuts and wraps meat;and unloads trucks. Baker makes out a schedule ofhours for meat department employees and submits itto the store manager. He interviews applicants foremployment in the meat department and makesrecommendations to the store manager with respecttohiring.Thereareno instancesofhisrecommending that an employee be hired who wasnot hired. Baker assists in training new employeesand discusses their progress with the store manager.He also gives his opinion regarding the employees'capabilities to the Employer's president and storemanager, when they periodically review employeeperformance, and discusses with the store managerwhether an employee is qualified for promotion to ahigher classificationwhich results in higher pay.Baker, furthermore, reports disciplinary problems tothe store manager. He works 50 hours a week,which is more than any meat department employees.In view of the foregoing and upon the entirerecord, we find that the meat department managereffectively participates in the hiring and promotionof employees and that he therefore is a supervisorwithin the meaning of the Act." We accordinglyexclude himThe assistant store manager (John Vitale) unloadstrucks; orders, stocks, and arranges merchandise;performs clean up work, and carries out groceries.He passes directions on from the store manager tothe stockboys and makes sure that they put the rightpricesonmerchandise.When the Employer'spresident and store manager are absent from thestore, which is about 10 percent of the time, Vitaleis"in charge" of the store. However, on suchoccasions he does not have authority to grant timeoff, even if an employee is ill. Although Vitale hasbeen told by the store manager to report employeeswho are not doing their work, and he has once ortwice reported employees, no employee has everbeendischargedordisciplinedonVitale'srecommendation.Nor is he consulted regardingapplicantsforhire.Furthermore,therecordindicates that Vitale does not help in making up theschedule for any department."The partiesstipulated,and we rind,that PaulineWait, who spendssome of hertime doing grocerywork, belongs in the same unit as othergrocery employees,we therefore include her in the unit"At thehearing the parties stipulated, and we agree,that the eligibilityof Donald Kopf, the headof the bakerydepartment,not be resolvedherein, and that he may vote subject to challengeAs the evidence isinconclusive with respect to the allegedsupervisorystatus of Zucchero, theproduce manager,we likewise permit him to vote subject to challenge"See Bruno'sFoodStore. Incorporated,131NLRB1023,Food Haven,Inc.126 NLRB 666 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing considerations and the record as awhole indicate that Vitale directs others in theperformance only of routine functions and does notexercise independent judgment.We therefore findthat he does not possess any of the indicia ofsupervisory authority set forth in Section 2(11) ofthe Act. We accordingly include him.2.The Joint-Petitioners assert that the interests ofthe following employees are more closely allied tomanagement than tounitemployees.MichaelMoushey, who works part time, is theson of the secretary of the Employer's board ofdirectors.As there is no contention that he is not aregular part-time employee and no evidence that heenjoysaspecialstatuswhichallieshim tomanagement by virtue of his father's officialposition,we can perceive no reason for excludinghim.'"Craig Massari works 20 to 25 hours a week as astockboy.He is the son of the Employer's storemanager, who owns 10 of the Employer's 162 sharesof stock.He was hired by his father, who is hissupervisor.AsMassari's father does not own asubstantial share of the Employer's stock, 2i and asthere is no evidence that he enjoys special statuswhich allies him to management because of hisfather's position, we include him.22PhillipMastroianni is the Employer's treasurer,and apparently owns 10 of its 162 shares of stock.He is the father of the Employer's president, and thefather-in-lawoftheEmployer'scontrollingshareholder. He attends meetings of the Employer'sofficers and participates in the discussions thereinAlthough he works on a part-time basis, he does notpunch a clock. In view of the foregoing, it is clearthatMastroianni's interests are more closely alliedwith those of management than with the employeesin the unit.23 We accordingly exclude him.Rose Mastroianni is Phillip's wife, the mother ofthe Employer's president, and mother-in-law of itscontrolling shareholder. It appears that she worksonly when her health permits. The record shows noother employees in a similar situation. We thereforefind that because of her relationships to corporateofficers and shareholders, she also enjoys a specialstatuswhichalliesher interestsmore closely withthose of management than with the employees in theunit. 24Accordingly, we find that the following employeesconstituteaunitappropriateforcollective-bargaining purposes within the meaning of Section9(b) of the Act.'"SeeGiordano LumberCo, Inc,133 NLRB205, in7,Payless DrugStores,150 NLRB 518, 521"CfFoam Rubber City2 of Fla ,Inc.167 NLRB No 81"SeeGiordano Lumber Co,Inc , supra,Payless Drug Stores, supra"SeeBlue and White CabCo,126 NLRB 956"SeeGarden Super Market,Inc,148 NLRB 583, 588In view of our exclusion of Phillip and Rose Mastroianni on thesegrounds, we need not consider other grounds which Joint-Petitioners assertfor their exclusionAllemployeesemployed at the Employer'sAlliance,Ohio,store,includingmeatanddelicatessendepartmentemployeesandtheassistant store manager; but excluding employeeshaving interests closely allied with management,the store manager, the meat department manager,office clerical employees, professional employees,guards, and supervisors as defined in the Act.[Direction of Election25 omitted from publication." ]MEMBER FANNING, dissenting:Inmy view the facts here justify granting theseparate grocery and the separate meat-delicatessenunitssoughtby the separate Petitioners.Mycolleagues, on the contrary, insist upon a forcedmarriage of the Petitioners and a melding of theirunitrequestsasaconditiontoanelection,notwithstanding the complications this will add inday-to-day collective bargaining. In their view, thebargaining history on a storewide basis apparentlyprecludesfindingseparategroceryandmeatdepartment units to be appropriate in this case.Granted that the Petitioners alternatively requestedrepresentation of these employees jointly, the resultcan be rationalized only if one ignores the fact,clearly shown on this record, that the existing unitcame into existence only through agreement betweenthe Employer and a labor organization controlled byitssupervisory personnel. I believe my colleaguesabdicate their responsibilities to protect employeeenjoyment of Section 7 rights in permitting suchbargaininghistorytocontroltheirunitdetermination.The sort of bargaining which has taken place herecan only be described as defective. The unit isdescribed in theinitialcontract, supplanted after 21months,as"allemployees except executive."Managerialandsupervisoryemployeesarespecifically included. Article IV, A, provides rates ofpay for "Managerial and Supervisory Employees"and lists them as:Manager of Bakery, ProduceManager,AssistantStoreManager,Advisor toBake Shop, Head Cashier, Manager of Delicatessen.This clause is omitted from the premature extensioncontract as are the words "excepting executive" indefiningtheunit.However,bothcontractsspecificallyname William Zucchero, who at alltimes was the Produce Manager, as "BargainingAgent," rather than the Union itself. "Bargaining"If either of the Petitioners does not wish to appear jointly on the ballot,itmay withdraw upon request to the Regional Director within 7 days afterthe issuance of this Decision and Direction of Election,in which event theRegional Director shall dismiss the petitions as neither of the Petitionershas a separate interest showing sufficient to warrant an election"An election eligibility list, containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 8 within 7 days after the date of this Decision and Direction ofElectionThe Regional Director shall make this list available to all partiesto the electionNo extension of time to file this list shall be granted by theRegionalDirector except in extraordinary circumstancesFailure tocomply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filedExcelsior Underwear Inc ,156 NLRB1236 BUCKEYE VILLAGE MARKET, INC.275Agent" Zucchero is a supervisor, and probably amanagerial employee, as this record demonstrates."Healoneconductedthenegotiationswithmanagement for the second (premature) contractwhichwas executed after these Petitioners wereknown to be organizing. To direct that he be votedsubject to challenge, as my colleagues do, can onlybe described as begging a question which is basic tothis case and requires no further litigation to decide.Themajoritycitesnoauthorityfortheproposition that bargaining of this sort ripens intoanhistoricallyappropriateunit.Theirdecisionsimply ignores the patent contract defects andassumes a valid bargaining relationship. The Boardhas not said that a unit combining supervisors andrank-and-file employees is indicative of meaningfulbargaining history so as to preclude an opportunityfor employees to bargain on a different unit basis. Itshould not do so now. To say, as inWillis, Inc.,119NLRB 1677, that the mere inclusion in a unit ofseveral supervisorswillnot prevent the contractbeing urged as a bar, is not to freeze the unit in itsinitialmoldThe Board has refused to sanction supervisoryrepresentationofemployeesforcollectivebargaining.Petitionsfiledby supervisorsaredismissed by the Board and Board pronouncementsleaveno doubt that supervisors are consideredincapableofarm'slengthbargainingwithmanagement on behalf of employees, such as theAct contemplates.Z"By grasping the straw thatincumbent unions under a supervisory cloud have attimes been permitted to participate in electionssought by others, my colleagues do a disservice tothese petitioners and possibly to these employees.TheMengelcase, 114 NLRB 321, cited by mycolleagues,merely permitted the incumbent to urgeitscontract as a bar to an untimely petition, theBoard specifically noting that it did not seekcertification.Bi-States,117 NLRB 86, also cited bymy colleagues, has an interesting sequelTheincumbent won the election and was certified by theBoard despite the fact that a majority of its"Zucchero has held the position of produce manager since the storeopenedThis entails responsibility for the department,assigning work tothe two to three employees,scheduling hours in conjunction with the storemanager, directing the work of the produce employees,and orderingproduce.According to the store manager, being in charge of a departmentmeans "in charge to see that the cases are filled up and all the workdone"Zucchero is paid a bonus, the only "employee"in the store toreceive oneHe bargains with management for this and it is based on theamount of produce sold He was identified in the first contract as one ofsix "managenal and supervisory employees" The store manager testifiedat the hearing that there has been no change in the duties of thesedepartment heads and they still have the same responsibility it is apparentfrom his testimony that, in his view, managerial and supervisory are muchthe same "to see the work is done "The majority refers to the Regional Director's dismissal of an 8(a)(2)charge involving,interaha. Zucchero's supervisory capacity This dismissalwas based upon an administrative investigation and is not binding upon theBoard In this representation proceeding we havesworn testimonythatpersuades me that Zucchero is a supervisor,apparently it also has somepersuasive impact on my majority colleagues because they are permittingZucchero to vote only subject to challengebargainingcommittee. and of its officers weresupervisors." Thus the Employer in that case wasnotonly free to continue to bargain with theincumbent but by Board action wasobligatedto doso, and to sit on both sides of the bargaining table.IncitingBi-StatesandGeneral Industriesasrepresenting the Board's consistent position that ourgeneral rule against litigating unfair labor practicesallegations in representation proceedings precludesconsiderationof record facts revealing that anincumbent intervenor is controlled by supervisorsand hence incapable of representing employees forcollective-bargainingpurposes,mycolleaguesconveniently ignore, as did the majority opinion inBi-States,contraryprecedent.'"Nor does theirreading of Section 9(c)(1)(A) and (B) as requiringdifferent treatment of thisissueif raised with respectto petitioners than is given to it when raised withrespect to incumbent intervenors fare any better. Ifthere be merit in that reading, then certainly anallegation of supervisory control of a union uponwhose claim an employer filed an RM petitionshould be litigable to the same extent that such issueislitigablewith respect to a petitioning labororganization.YettheircitationofGeneralIndustriesprecludessuchaconsistentandconstructive application of the Act. The fact of thematter is that except forBi-Statesand its virtuallycontemporaneous progeny- General Industries,Inc.,andNathanWarren & Sons, Inc.- thedistinction between petitioning and incumbent labororganizations insofar as thisissue isconcernedsimply has not been made by the Board as anyreasonably careful reading of the numerous Boarddecisions dealing with this issue will disclose.""SeeDouglas Aircraft Company, Inc,53NLRB 486,489, where theBoard said-"Under the Act wecannotcertifyanorganizationasrepresentative of employeesfor the purposes of collectivebargaining whenit is apparent that the organization is incapable of bargaining at arm'slength with the employer " The Board there denied a place on the ballot toan employee association conceived and organized by an executive InRochester and PittsburghCoalCompany, 56 NLRB 1760, 1763, where aunion in which supervisorstooka prominentpartwas found "patentlyincapable of bargaining at arm's length with the employer" and inKennecottCopper,98 NLRB73, 77,where a supervisorfiled the petition,the Board dismissed For recent recognition of this principle see BrunswickPulp & Paper Company,152 NLRB 973, 975, anotherrepresentation casedismissal based on supervisory control of the petitioning organization"See dissent of Board Member Murdock inNathanWarren& Sons.Inc . 119 NLRB 292, 298,305, referring to the election results inBi-States"See, for example,PhelpsDodge Corporation,6NLRB624, andDouglasAircraft Company,53 NLRB 486, 488"Indeed inNathan Warren&Sons,Inc,the majorityopinion found itnecessary to overruleBaltimoreTransitCompany,andStandard OilCompany of Ohio,63NLRB990, even though they involvedpetitioningunions SeealsoJohn Liber & Co,123 NLRB 1174,andPacquaInc. 124NLRB 895, whereBi-Stateswas cited as the reason for refusing tooverturnhearingofficers'rulingsforeclosingtherighttolitigateemployer-control ofpetitioningunionsThough there is a distinctionbetween those cases and the instant case in that the Board there was notconfronted with recordevidence disclosinga participatingunion's capacityto representemployees,Iregard the more recent decision inBrunswickPulp& Paper Company,152NLRB 973, as a moreconstructiveapplicationof the Act 276DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has recently reaffirmed the view that aunionwhich is controlled by an employer'ssupervisorsisnotqualifiedtorepresenttheemployer's employees.32 In the instant case, mycolleagues refuse to follow that well-establishedprinciple and by closing their minds to the evidencethattheincumbent intervenor is supervisorycontrolled pave the way for a possible certificationof it as the employees' bargaining representativeeventhough thatwillinescapablyplacetheEmployer on both sides of the bargaining tableUnder the Act we cannot certify such anorganization as the representative of the Employer'semployees,33 and its participation in the electionnecessarilyconfuses the choice employees mustmake in the election directed herein.These issues which my colleagues do not treatcannotbe confused with or dismissed as thelitigationofunfairlaborpracticesinarepresentationcontextTheyarisefromunitplacement and contract bar evidence reflectingpatentdefectsintheonlybargainingtheseemployees have had, as revealed by this recordalthough not by the majority decision. They are thesort which the Board has customarily dealt with in arepresentationproceeding,and no good reasonappears for failing to do so here.Without cognizable bargaining history, this recordis insufficient to establish that only an overall unit isappropriate.My colleagues dismiss the Alliance,Ohio, pattern of bargaining, which is predominantlyinseparatemeat and grocery units, as beingcontrary to the overall store organization that hasalready taken place at this market, closing their eyesto the defect in that organization which thesecontracts patently show. They also close their eyes"BrunswickPulp & PaperCompany, supra"IbidDouglasAircraft Company,supra,Baltimore Transit Company,supra,Rochester and PittsburghCoal Company,56 NLRB1760 See alsoN L R BvFalk Corporation,308 US 453,Madden v The Brotherhoodand Unionof Transit Employeesof Baltimore,147 F 2d 439, 442 (C A 4)to their own recognition in another Ohio case -Mock Road Super Duper, Inc,156 NLRB 983, 985- that separate grocery and separate meatdepartmentunits"havebecome the generalbargaining pattern in the retail food store industry." 30Withoutcognizablebargaininghistory,thesituationmust be, viewed as initial organization, withnoneedtoconsidertheappropriatenessofseverance.Neverthelessmy colleagues assume thatseverance is a question and proceed to find the unitssought inappropriate for severance. In so doing theyciteMallinckrodt,162NLRB 387, a case whichreflects prolonged, appropriate-unit, arm's lengthbargaining of the sort thatcanripen into an historicunit and a far cry from the bargaining reflected bythis record.As there has been no meaningful bargaininghistory here as shown by this record alone, and asthe record supports the appropriateness of these twounits as well as a storewide unit, I would conductelections pursuant to the separate petitions and givethese employees an opportunity to decide whethertheywish to be represented in the separateappropriate units sought. Because I believe that theincumbent lacks the capacity to represent employeesfor purposes of collective bargaining, I would refusetopermit the incumbent to participate in theelection."Their further analysis of this store's operation as foreclosing separategrocery and meat employee units is unconvincing in the light of recordfacts,which show that direct supervision of the various departments isaccomplished by the department heads or managers, not only the meatmanager, their analysis revealing the notion that two people- thepresident and vice president(store manager)-can supervise a unit grownto 55 although the president spends only 10-20 percent of his time in thestore, that whatever interchange of employees occurs between departmentsis"not normal"but limited to emergencies,thatmeat departmentemployees-who, according to Employer's president take 2 to 10 years tolearn the trade- are reviewed as to accomplishmentevery 6 months,whether apprenticed or not, and that meat and delicatessen employees arehere "one continuous department,"according to that same Employerwitness